COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


JEFFERDS CORPORATION AND
  PENNSYLVANIA MANUFACTURING
  INDEMNITY INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 2267-09-3                                          PER CURIAM
                                                                   FEBRUARY 2, 2010
LAWRENCE G. NELSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Richard D. Lucas; Lucas & Kite, PLC, on brief), for appellants.

                 (John W. Swezey, on brief), for appellee.


       Jefferds Corporation, and its insurer, Pennsylvania Manufacturing Indemnity Insurance

Company (collectively “employer”), appeal a decision of the Workers’ Compensation

Commission finding that claimant provided a reasonable excuse for failing to provide timely

notice of an industrial accident. In the absence of sufficient credible evidence supporting a

reasonable excuse for failing to provide timely notice of an industrial accident, employer

contends the commission committed reversible error in awarding claimant the relief he sought.

We have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Nelson v. Jefferds Corp., VWC File No. 239-48-30 (Sept. 18, 2009). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                         -2-